DETAILED ACTION
Notice to Applicant
The following is an Examiner's Statement of Reasons for Allowance in response to the amendment filed 11/11/2021.

Allowable Subject Matter
Applicant’s amendment amended claims 1 & 3 and cancelled claims 4-5. Claims 1-3 and 6-7 are now allowed as explained below. 

Reasons for Allowance
Regarding subject matter eligibility, the claims are analyzed under the framework identified in the 2019 Revised Patent Subject Matter Eligibility Guidance issued 7 January 2019 and Examiner notes, for clarity of the record, that the claimed invention is found patent eligible because the claims recite additional elements that, when viewing the claim(s) as a whole, integrate any recited abstract idea into a practical application, specifically the claims recite the additional elements of a “computing device” implemented method that includes: “monitoring, by a computing device, a flow of network enterprise data in an enterprise data center, wherein said computing device is connected to said enterprise data center via a network, wherein said enterprise data center corresponds to a facility that houses computer systems and storage systems”, “receiving, by said computing device, compliance rules”, “tracking, by said computing device, updates, movements, and access to said network enterprise data [in the enterprise data center]” to determine the velocity and acceleration of the “flow of network enterprise data [in the data center]”, “using natural language processing” to identify keywords and discern meaning in the monitored and tracked network data, performing “a display update emphasizing said business anomaly and logging”, and “performing, by a web search engine connected to said computing device via said network, a semantic search” used to update the statistical analysis for predicting business anomalies from the velocity and acceleration of monitored and tracked flows of data in an enterprise data center network which does not merely apply an abstract idea on a general purpose computer, limit an abstract idea to a particular field of use or technological environment nor merely amount to insignificant extra-solution activity but instead the claimed invention when considered as a whole is found to at least use any recited abstract idea in a meaningful way beyond generally linking it to a particular technological environment (MPEP 2106.05(e)). 

Regarding the prior art, none of the prior art of record, taken individually or in combination, teach or suggest the combination of elements in independent claim 1. The prior art references most closely resembling Applicant’s claimed invention are as follows:
Kennis US 20060212486 A1, Adler US 20100114630 A1, and Dupont US20140096249 A1, as described in detail in the previous office action(s) but failing to teach or suggest the combination of elements in the claim for at least the reasons identified in the PTAB Decision dated 09/29/2021 P. 4-7. 

Additional prior art found relevant but failing, both individually and in combination with the other prior art of record, to teach or reasonably suggest the claimed invention include the references cited below: 
Eder US 20060059028 A1 describing method and system for analyzing organization data to determine enterprise risk using various statistical and mathematical analyses 
M. Suntinger, H. Obweger, J. Schiefer and M. E. Gröller, "Event Tunnel: Exploring Event-Driven Business Processes," in IEEE Computer Graphics and Applications, vol. 28, no. 5, pp. 46-55, Sept.-Oct. 2008, doi: 10.1109/MCG.2008.97.
C. -Y. Lin et al., "Social Network Analysis in Enterprise," in Proceedings of the IEEE, vol. 100, no. 9, pp. 2759-2776, Sept. 2012, doi: 10.1109/JPROC.2012.2203090.
US 20160048937 A1: describing an automated database analysis system and methods to detect malfeasance by analyzing and querying patterns and relationships between data items 
US 20210157919 A1 describing cyber security system and methods using models trained on normal behavior and comparing received network data with a model of normal behavior to determine risk metrics and anomalous behavior
US 20150229661 A1 describing a method and system for confident anomaly detection in computer network traffic based on identification of items, events or behavior which differ from an expected, desired or normal pattern of the flow of network traffic data. 



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY A TURNER whose telephone number is (571)272-6334. (via email: Shelby.Turner1@uspto.gov “without a written authorization by applicant in place, the USPTO will not respond via internet e-mail to an Internet correspondence” MPEP 502.02 II). The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.